PER CURIAM.
The Howard had no lookout, but as her navigator saw the Bay Ridge as soon as a lookout would—in ample time for ex*885changing signals and for safe navigation—we cannot see that such fault had anything to do with this collision.
When the first signals were blown, the boats were either substantially head to head, or on crossing courses. The District Judge found that they were on crossing courses. In such a position with the Howard on the starboard hand of the Bay Ridge the propriety of the suggested departure from the rules (a departure acceded to by the Howard) depended on the relative positions of the boats. If the positions were such that the Bay Ridge would cross the Howard’s bow before reaching the point of intersection, the two-blast signal proposed a safe mode of passing. As to the position and heading of the two vessels at the time of interchange of signals there is a sharp controversy on the proofs.
As the finding of fact reached from the testimony is, one way or the other, the conclusion of law, fault, or no fault in signaling by the Bay Ridge, follows. The findings of Judge Hand on this branch of the case, on conflicting testimony, we are not inclined to reverse.
The testimony suggests that there was a change of course contrary to the promise of the exchanged signals: (a) By one vessel; (b) by the other; or (c) by both.
Which changed her course contrary to the exchanged signals is a disputed question of fact, with much testimony on both sides.
The District Judge had the witnesses all before him, participated in their examination and, as his opinion shows, was influenced towards his decision by their several personal equations—which was quite natural. He found that, if, when their signals were blown, both had kept their courses (still more if both had starboarded as their signals promised) they would have passed safely. He also finds that the Bay Ridge did not sheer to starboard, but that the Howard did sheer to starboard. We cannot persuade ourselves that all these findings of the District Judge are so clearly wrong (the evidence is from many witnesses and greatly conflicting) that we who have had no opportunity to really weigh the evidence of individual witnesses should reverse him on his findings of fact. Upon those findings, the conclusions as to the faults alleged are correct.
Decree affirmed, with costs.